—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him upon his plea of guilty of manslaughter in the first degree, defendant contends that County Court erred in denying his motion to suppress the identification testimony of three witnesses on the ground that the photo array was unduly suggestive. We reject that contention {see, People v Guthrie, 222 AD2d 1084, Iv denied 87 NY2d 973; see also, People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833). In any event, the People established an independent basis *1022for the in-court identification of defendant (see, People v Rahming, 26 NY2d 411, 417).
We conclude that the sentence is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, McCarthy, J.— Manslaughter, 1st Degree.) Present—Pine, J. P., Hayes, Callahan, Doerr and Boehm, JJ.